HARRIS, Judge.
On March 21, 1988 Avery Belcher was placed on probation for committing the offenses of uttering a worthless check and attempted failure to appear.1 In 1989 he pleaded guilty to violating his probation and was sentenced to 364 days in jail on the attempted failure to appear charge to be followed by two years of community control on the worthless check charge. Belch-er appeals claiming his sentence is an improper departure from the guideline recommended range of community control or 12-30 months. We agree and reverse for re-sentencing. See State v. Van Kooten, 522 So.2d 830 (Fla.1988) and Welch v. State, 536 So.2d 225 (Fla.1988).
REVERSED for resentencing.
GOSHORN and PETERSON, JJ., concur.

. § 843.15(l)(b), Fla.Stat. (1987).